Citation Nr: 1328113	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  09-20 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine. 

2.  Entitlement to service connection for a right upper thigh disorder, to include as secondary to degenerative disc disease of the lumbar spine. 

3.  Entitlement to service connection for a mood disorder with major depressive episode-like features, to include as secondary to degenerative disc disease of the lumbar spine and tinnitus. 

4.  Entitlement to service connection for a left foot disorder. 


REPRESENTATION

Appellant represented by:	T. Rhettt Smith, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from February 1971 to May 1974, and from March 1978 to March 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2011, the Board remanded this claim for additional development.  The case has been returned to the Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: to have the Veteran re-examined and to obtain addendum opinions. 

As noted above, the Board remanded this claim in February 2011 for additional development.  The RO/AMC was to have the Veteran examined for all issues on appeal and nexus opinion s were to be obtained.  Once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).  Furthermore, in obtaining a medical opinion concerning these critical issues of current disability and nexus, there must be compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  See also Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008) and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Where the remand orders of the Board are not fully implemented, the Board itself errs in failing to ensure compliance.  Here the Board finds that further development is necessary before determinations regarding the issues on appeal may be made.  

A Low Back Disorder

The Veteran contends that he has a low back disorder that is related to his military service.  The Veteran was examined by VA in June 2011.  The examiner noted that the Veteran was treated in service for a low back condition.  It was noted that current X-rays were normal but that a prior MRI showed multiple level degenerative disc disease of the lumbar spine.  Degenerative disc disease multilevel L-spine-mild functional limitation, was the diagnosis.  The examiner opined that the claimed lumbar spine disorder is less likely as not caused by or the result of or aggravated by his service.  The examiner failed to provide rationale for the opinion, and thus the opinion is inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (An examination that provides an etiology opinion without a rationale is inadequate.).  

A Right Thigh Disorder

The Veteran is claiming service connection for a right thigh disorder to include as secondary to a low back disorder.  Private records show a right thigh diagnosis of a severe incomplete paralysis with marked muscular atrophy and an inability to walk on the heels or toes in March 2010.  That examiner stated that the Veteran's lumbosacral disorder the L5-S1 being paracentral, confirms the tingling and numbness he feels down his legs.  The Veteran was examined by VA in June 2011.  The examiner diagnosed hyperesthesia right lateral thigh.  The examiner stated that there were no objective findings to support the cause of the Veteran's right lateral thigh condition and the unusual hypersensitive reaction during examination.  The examiner reported an inability to resolve this without resort to mere speculation.  

The examination is not adequate for adjudication purposes, and remand is required. Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  See, e.g., Jones v. Shinseki, 23 Vet. App. 382 (2010).  Under the holding in Jones, it should be made clear that the etiology cannot be assessed without "resort to mere speculation" because the examiner (1) lacks the expertise, or (2) needs additional information, e.g., additional testing or information that is possibly available, or (3) that the examiner has exhausted the limits of current medical knowledge as to etiology, or (4) that the actual cause cannot be selected from multiple potential causes such that a physician could only speculate as to the cause, or (5) it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition.  Id at 390.  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  The Veteran has been diagnosed with a right thigh disorder.  The Board finds that the examiner's inability to render an opinion regarding the disorder without resorting to speculation is not sufficiently explained.  .

Left Foot Disorder

The Veteran has claimed that during service he had to stand for long periods of time and that this caused his left foot complaints.  He also notes treatment in service for left foot complaints.  He was examined by VA in June 2011 regarding his left foot complaints.  The examiner diagnosed mild degenerative joint disease of the left foot.  The examiner opined that the degenerative joint disease of the left foot is not caused by or the result of or aggravated by service.  The examiner indicated that the inservice injury was a soft tissue injury involving the muscles and ligaments and the current diagnosis involves bones and joints.  However private records indicate that in November 2007, the Veteran was diagnosed with plantar fasciitis, excessive pronation, and pes planus of the feet.  There was tenderness on palpation of the medial plantar aspect of the heel.  The VA examiner has not addressed these left foot findings which have been diagnosed.  Further a private examiner noted in March 2010 that the Veteran's left foot disability is as likely as not linked to left foot/ankle problems complained of in service.  While the Board mandated in its February 2011 remand that the examiner comment on this opinion, this was not accomplished.  See Stegall, supra.  

Mood Disorder with Major Depressive Episode-like Features 

The Veteran's claim for service connection for mood disorder with major depressive episode-like features, includes as secondary to a low back disorder and/or as secondary to service-connected tinnitus.  He was examined by VA in June 2011.  The examiner reported that the diagnosed major depressive disorder was not caused or aggravated by the lumbar spine disorder.  It was stated that it appeared that the mood disorder evolved concurrently with the co-existing back pain.  The examiner also stated that the major depressive disorder was less likely than not caused by or a result of tinnitus.  It was noted that the Veteran had both diseases but it did not appear from current examination or history that tinnitus exacerbated such.  

The Board finds that VA opinion as to the relationship to the diagnosed back disorder as well as the service-connected tinnitus is inadequate because of its speculative nature ("it did not appear").  See Polovick v. Shinseki, 23 Vet. App. 48, 54; Bostain v. West, 11 Vet. App. 124, 127-28 (1998).  The VA examiner has qualified the pinions which renders the opinions speculative; medical opinions expressed in speculative language do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  Further, no rationale was not provided.  Thus an addendum opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Refer the claims file to the September 2011 VA examiner for an addendum opinion regarding the Veteran's low back disorder and his right upper thigh disorder.  If that examiner is no longer available, refer the file to another VA physician for review.  The claims file and any pertinent evidence in Virtual VA must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be made available to the examiner for review.   

As to the low back, the examiner must offer complete rationale for the finding rendered in the prior examination report regarding the etiology of the low back disorder.  As to the right thigh disorder, the examiner must offer an opinion regarding the etiology of the diagnosed severe incomplete paralysis with marked muscular atrophy and an inability to walk on the heels or toes found in March 2010, when it was noted that the Veteran's lumbosacral disorder a the L5-S1 being paracentral, confirmed the tingling and numbness he feels down his legs and the June 2011 finding of diagnosed hyperesthesia right lateral thigh.  

If re-examination of the Veteran is necessary this should be indicated and accomplished.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  Refer the file to the June 2011 VA psychiatric examiner for an addendum opinion.  If that examiner is no longer available, refer the file to another VA physician for review.  The claims file and any pertinent evidence in Virtual VA must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be made available to the examiner for review.   

The examiner must offer an opinion with complete rationale as to whether it is at least as likely as not that the Veteran's major depressive disorder is due to or aggravated by the service-connected tinnitus.  

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The Veteran must be afforded the appropriate VA podiatry examination to determine whether any left foot disorder is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The claims file and any pertinent evidence in Virtual VA must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be made available to the examiner for review. 

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any diagnosed left foot disorder is related to the Veteran's active duty service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


